DETAILED ACTION
Notice of AIA  Status
The present application is being examined under the AIA  the first inventor to file provisions. 


Reason for Allowance

Claims 1-21, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s arguments/remarks submitted 08/05/2022 and a thorough search the closest prior arts KIM (US 2018/0373371 A1), in view of OGAWA et al. (US 2016/0216792 A1), and in further view of Sako et al. (US 2015/0253573 A1), and in further view of KAWAMURA et al. (US 2016/0041396 A1), and in further view of Polcak et al. (US 20190129181 A1),  and in further view of Herrmann et al. (US 2011/0194029 A1), and in further view of Wang et al. (US 2018/0368559 A1), and in further view of KIM et al. (US 2016/0224176 A1), and in further view of Ballagas et al. (US 2021/0042979 A1), and in further view of Chen (US 2018/0004478 A1), and in further view of Rochford et al. (US 2017/0068500 A1), and in further view of Wong et al. (US 2013/0069985 A1), and in further view of AGHARA et al. (US 2018/0046147 A1), in combination, fail to teach all the limitations as recited in the independent claims.

With regards to independent claim 1 the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
wherein a portion of the head-mounted support structure separates the finger sensor from the inner display, as claimed in claim 1. 

With regards to independent claim 16 the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
a finger sensor that runs along the peripheral edge of the external display and that is not overlapped by the external display, as claimed in claim 16. 

With regards to independent claim 19, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
wherein a portion of the head-mounted support structure separates the sensor on the upper surface from the external display on the front face, as claimed in claim 19. 

The dependent claims 2-15, 17-18, and 20-21, are allowable as they are dependent on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE WILLS-BURNS whose telephone number is (571)272-9752. The examiner can normally be reached Monday -Friday, 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628